Citation Nr: 0510920	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  98-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip 
replacement due to avascular necrosis as secondary to 
service-connected low back syndrome.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
right hip replacement due to avascular necrosis, claimed as a 
failure to treat by the Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the VA Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the above claims.

In November 2002, the veteran appeared at the Philadelphia RO 
with his accredited representative and testified at a hearing 
conducted by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

The section 1151 issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's right hip replacement due to avascular necrosis and 
his service-connected low back syndrome.


CONCLUSION OF LAW

The veteran's right hip replacement due to avascular necrosis 
is not proximately due to or the result of his service-
connected low back syndrome.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by the issuance of a May 2001 
development letter from the RO to the veteran.  He was told 
of what was required to substantiate his claim for secondary 
service connection and of his and VA's respective duties, and 
was asked to submit to the RO any evidence in his possession 
that pertained to his claim.

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He did not submit a 
nexus opinion in response to the RO's May 2001 development 
letter and in fact testified at the November 2002 hearing 
that he was unaware of the existence of any medical opinion 
linking his right hip disability to his low back disability.  
(Transcript, p. 13).  Under the facts of this case, discussed 
below, "the record has been fully developed."  Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claim hinges on whether there is competent evidence 
linking the veteran's right hip replacement due to avascular 
necrosis with his service-connected low back syndrome.  As 
noted above, the veteran has not identified any evidence in 
this regard requiring further development.  Pursuant to Board 
development of the claim, the record now contains an April 
2004 Veterans Health Administration (VHA) opinion addressing 
the possibility of a relationship between the right hip 
disability and low back disability.     

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

In January 1990, a private treating orthopedic surgeon 
diagnosed avascular necrosis of the right hip, confirmed by 
magnetic resonance imaging (MRI).  After a period of 
conservative therapy, the veteran underwent right hip 
replacement.  The veteran asserts that his avascular necrosis 
and subsequent hip replacement are a result of his service-
connected low back syndrome.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service-connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony before the undersigned in 
November 2002, and finds that the preponderance of the 
evidence is against the grant of service connection for right 
hip replacement due to avascular necrosis as secondary to 
service-connected low back syndrome.    

There is no competent evidence of a relationship between the 
two disabilities of record.  The only competent opinions 
addressing the relationship between the two disabilities 
affirmatively establish that there is no nexus.  Treating 
orthopedic surgeon Dr. Michael Ruddy stated in a March 1998 
letter that "there is no direct correlation between the 
lower back injury and the right hip avascular necrosis."  
More recently, the VHA examiner's April 2004 opinion noted 
that it is less likely than not that the veteran's right hip 
pathology is the result of his service-connected back 
disability.  The VHA medical opinion has been accorded high 
probative value, as the examiner provided detailed findings 
and reasons for his determination, which was based upon 
evidence in the claims file.  The Board notes that at the 
November 2002 hearing, the veteran admitted that no medical 
professional had attributed the right hip avascular necrosis 
to his service-connected low back syndrome.  The Board 
appreciates the veteran's honest testimony.

The Board has considered the lay statements of record from 
the veteran linking his right hip disability to his low back 
disability, but neither the veteran nor the Board can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, 
the only competent opinions addressing the matter are 
unfavorable to the veteran's claim.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for right hip replacement due to avascular necrosis as being 
secondary to service-connected low back syndrome, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for right hip replacement 
due to avascular necrosis as secondary to service-connected 
low back syndrome is denied.  


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

The April 2004 VHA opinion of record includes the statement 
that the delay in obtaining an MRI contributed to the 
progression of avascular necrosis of the right hip that led 
to the right hip replacement.  The opinion, however, also 
notes that VA medical records from 1988 to 1990, the period 
in which the veteran asserts he complained to VA physicians 
of hip pain, were not available for review, such that it was 
"impossible to determine the adequacy of medical care he got 
from the VA in 1988-1990."

The veteran indicated he sought VA treatment numerous times 
in the years leading up to the private physician's January 
1990 diagnosis of avascular necrosis.  Aside from a 1989 X-
ray report, there are no VA medical records in the claims 
file for the period from 1988 to 1990.  Consistent with the 
veteran's assertions of hip complaints to VA,  the 1989 X-ray 
is of the hip. 

The results of VA record searches thus far suggest some level 
of confusion on the part of the Miami VA Medical Center as to 
which of its facilities is the custodian of the veteran's 
medical records.  Also, the requests for the medical records 
appear to be limited to medical records dated from February 
1989, forward.  This cannot satisfy the duty to assist 
because the veteran initially indicated his right hip 
problems began in the early 1980s, and in more recent 
statements, he asserts at least 3 to 4 complaints of hip pain 
since 1988.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical 
records from the Miami VA Medical Center, 
to include, but not limited to, medical 
records from 1980 to 1990.   If no 
additional evidence is available, that 
fact should be documented in the claims 
file.

2.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the April 
2004 VHA opinion and the September 2004 
regulatory revisions for adjudicating 
section 1151 claims.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded, including any evidence in his 
possession that pertains to the claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


